12/30/2015
                                                                                                 FILED IN
                                                                                          1st COURT OF APPEALS
                                              NOTICE OF APPEALS                               HOUSTON, TEXAS
                                        ASSIGNMENT OF COURT OF APPEALS                    12/30/2015 2:42:24 PM
                                                                                          CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                         Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2013-72417            COURT:     281ST           TENTATIVE DUE DATE:        1/24/2016
APPEAL TYPE        ACCELERATED                          CASE STATUS:  READY DOCKET
                   JUAN LORENZO GONZALEZ AND MALISSA MOORE, INDIVIDUALLY AND AS NEXT FRIEND OF
APPELLANT:
                   JUAN GONZALEZ, JOSE GONZALEZ, JESUS GONZALEZ AND AIDAN GONZALEZ, MINORS
APPELLEE:          REGULATORY CONSULTANTS, INC.


EVENT FILE DATE        12/23/2015            NUMBER OF DAYS: 60
EVENT CODES;       D, OA
FILED BY:     CAJ BOATRIGHT                            TBN:       24036237
DATE ORDER SIGNED          11/25/2015
COURT ASSIGNED TO:         FIRST COURT OF APPEALS
IMAGE NO:     68018152         VOLUME:                      PAGE:
MOTION FOR NEW TRIAL FILING DATE:               : NONE
NOTES:       Notice of Appeal does not mention this to be accelerated.

                                                         CHRIS DANIEL
                                                         Harris County, District Clerk


                                                         By: /s/DUANE C. GILMORE
                                                                DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
CR       CROSS-APPEAL
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        DEC 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    1 -    2

CASE NUM: 201372417__ PJN> __ TRANS NUM: _________ CURRENT COURT: 281 PUB? _
CASE TYPE: DAMAGES (ON PREMISES)           CASE STATUS: READY DOCKET
STYLE: GONZALEZ, JUAN LORENZO (INDIVIDUA VS AMERICAN PLANT FOOD CORPORATION
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00011-0001 AGT          DOYLE EQUIPMENT MANUFACTURING
_    00009-0001 DEF 16498200 DOYLE EQUIPMENT MANUFACTURING      RAMEY, ROBERT
_    00008-0001 AGT          AMERICAN PLANT FOOD CORPORATIO
_    00007-0001 PLT 24036150 GONZALEZ, AIDAN (A MINOR)          ARNOLD, KURT
_    00006-0001 PLT 24036150 GONZALEZ, JESUS (A MINOR)          ARNOLD, KURT
_    00005-0001 PLT 24036150 GONZALEZ, JOSE (A MINOR)           ARNOLD, KURT
_    00004-0001 PLT 24036150 GONZALEZ, JUAN (A MINOR)           ARNOLD, KURT
_    00003-0001 PLT 24036150 MOORE, MALISSA (INDIVIDUALLY A     ARNOLD, KURT

==> (10) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        DEC 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    2 -    2

CASE NUM: 201372417__ PJN> __ TRANS NUM: _________ CURRENT COURT: 281 PUB? _
CASE TYPE: DAMAGES (ON PREMISES)           CASE STATUS: READY DOCKET
STYLE: GONZALEZ, JUAN LORENZO (INDIVIDUA VS AMERICAN PLANT FOOD CORPORATION
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY  ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00002-0001 DEF 00798373 AMERICAN PLANT FOOD CORPORATIO     MERKLEY, DAVI
_    00001-0001 PLT 24036150 GONZALEZ, JUAN LORENZO (INDIVI     ARNOLD, KURT




==> (10) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        DEC 30, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    1 -    1

CASE NUM: 201372417__ PJN> __ TRANS NUM: _________ CURRENT COURT: 281 PUB? _
CASE TYPE: DAMAGES (ON PREMISES)           CASE STATUS: READY DOCKET
STYLE: GONZALEZ, JUAN LORENZO (INDIVIDUA VS AMERICAN PLANT FOOD CORPORATION
=============================================================================
                       **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT
_    00012-0001 AGT          REGULATORY CONSULTANTS INC (KA D
_    00010-0001 DEF 00785499 REGULATORY CONSULTANTS INC      D KINZEL, C. SC
_    00010-0001 DPS          REGULATORY CONSULTANTS INC
_    00010-0001 PAD 14067300 MILLER, DAVID LESTER
_    00010-0001 PAD 00785499 KINZEL, C. SCOTT
_    00010-0001 PAD 14067300 MILLER, DAVID LESTER
_    00002-0001 PAD 24008130 TAYLOR, ROBIN KATHLEEN


==> (7) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP